DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment, filed on June 28 of 2021, has been entered.  Claims 1, 3-8, 10 and 12-20 have been amended.  Claims 2, 9 and 11 have been cancelled.  No claim has been added.  Claims 1, 3-8, 10 and 12-20 are still pending in this application, with only claim 1 being independent.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

CLAIM 1.	A lighting apparatus, comprising: 
a driver for converting an external power to a driving current; 
a light source plate having a light source and a conductive portion provided on a surface of the light source plate; 
, the top portion further comprising an elastic clip, a pressing block having an elastic clip hole, a wire hole, a wire configured to be inserted in the wire hole, and a fastener; and
a conductive path defined between the light source and the light source connector,
 wherein the light source plate is held between the top portion and the bottom portion such that light from the light source passes through the opening, and the driving current is supplied to the light source by the driver through the conductive path routed via the light source connector; and





wherein the wire and the elastic clip are in contact, the elastic clip electrically connects to the conductive portion of the light source plate, and the fastener presses and connects the wire and the elastic clip together.  

, a light emitting portion of the light source located at a central area of the light source plate.  

CLAIM 15.	The lighting apparatus of claim [[2]]1, wherein the bottom portion of the light source connector forms a fixing unit including a heat sink.  

Allowable Subject Matter
Claims 1, 3-8, 10 and 12-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches an illumination apparatus including a driver, a light source plate with a conductive portion provided on a surface and a light source; a top connector structure portion having an opening, an elastic clip, a pressing block with an elastic clip hole, a wire hole, a wire configured to be inserted in the hole, and a fastener; a bottom connector structure portion separated from the top connector structure portion; a conductive path defined between the light source and the connector structure portions. The fastener pressing the wire in contact with the elastic clip which electrically connects to the conductive portion of the light source plate.  The light source held between the top and bottom connector structure portions, such that the light source passes through the opening in the top connector structure portion, with a driving current provided by the driver supplied to the light source via the conductive path.
While the use and advantages of [known relevant feature] is old and well known in the art (as evidenced by the documents already made of record), no prior art was .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should 


/Ismael Negron/
Primary Examiner
AU 2875